Citation Nr: 1231912	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from January 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The psychiatric disability claim on appeal was previously characterized as one solely for service connection for PTSD.  However, the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The claims file contains medical records with diagnoses of other psychiatric disorders, including in particular, depression and schizophrenia.  Therefore, the psychiatric disability claim on appeal has accordingly been recharacterized as that which is found on the first page of the present decision.

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2008 decision, the Board denied service connection for PTSD on the basis that the Veteran's in-service stressor could not be corroborated, he had not produced any other credible evidence that his stressor actually occurred, and there was no valid PTSD diagnosis based on a corroborated in-service stressor.

2.  Evidence added to the record since the August 2008 Board determination is relevant and probative of the issue of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2008 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for PTSD, the Board finds that any errors with regard to the duties to notify and/or assist are harmless. 


II. Applicable Legal Criteria and Analysis

A.  New and Material Evidence

In general, a decision of the Board is final and binding.  38 U.S.C.A. § 7104 (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed.  See also 38 C.F.R. § 3.156(a)

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, Vet. App. 2006 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


III. Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for PTSD.  The record reflects that, in a March 2000 rating decision, the RO initially denied service connection for PTSD because the evidence did not show a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, or a link established by medical evidence, between current symptomatology and the Veteran's military service.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7105.  

In a March 2002 rating decision, the RO reopened the Veteran's claim, but
denied it because the evidence did not show a confirmed PTSD diagnosis and did not corroborate that a stressful experience occurred in service.  The Veteran perfected an appeal with the RO's denial and in an April 2008 decision, the Board reopened the claim but then denied service connection for it de novo.  The basis for the Board denial was that the Veteran's in-service stressor could not be corroborated, he had not produced any other credible evidence that his stressor actually occurred, and there was no valid PTSD diagnosis based on a corroborated in-service stressor.  The Veteran did not perfect an appeal with the denied claim and, as such, it is final.  U.S.C.A. § 7104.  

The evidence of record at the time of the April 2008 Board decision included the Veteran's service treatment and personnel records.  Also of record are VA and private treatment records showings showing diagnoses of paranoid schizophrenia and PTSD based on the Veteran's reported in-service stressor.  Also of record was a November 2001 PTSD Questionnaire, in which the Veteran indicated that sometime in 1969, while assigned to Company C, 2nd Battalion, 9th Infantry Division, 8th Army, stationed at the Demilitarized Zone (DMZ) in Korea, he witnessed an ambush on a strike force of "I" Corps engineers by North Koreans.  His unit had been called there to support the engineers and but by the time they arrived the soldiers had been ambushed, leaving three soldiers dead.  According to the Veteran, he saw a gun jeep just drive off and leave the soldiers and that the incident was reported in the Stars and Stripes newspaper.  Also of record was a July 2002 statement by the Veteran, in which he indicated that the incident occurred in the spring of 1970.  Additionally of record was a September 2002 statement by R. H. F., who indicated that he served in Korea at the same time as the Veteran and that the Veteran's claimed stressor occurred in April 1970 or May 1970.
Also of record was a March 2007 notice from the JSRRC, in which it notified VA that a review of the unit history for the 2nd Battalion, 9th Infantry for the period of January 1 to December 31, 1969, verified that this unit was located in the hostile fire zone along the DMZ in Korea and that this unit's mission was to defend the sector in case of a hostile attack. The unit history also verified that elements of the unit were assigned as the Division Strike Force. While elements of the unit were guarding the battalions sector of the barrier fence, a North Korean agent was killed. JSSRC stated that they were unable to confirm an ambush in 1969 as alleged by the Veteran.

Evidence added to the record since the March 2008 Board decision includes VA outpatient treatment records.  The additional evidence includes May 2009 and April 2010 statements from G.A.F., who indicated that in February 1970 and March 1970, he was assigned to Co. C, 2nd BN 9 Inf. 2nd. Inf. Divi., South Korea and that sometime in the last part of February or the first part of March 1970, his unit-the Strike Forces unit, which included the Veteran (who was an APC driver), was deployed to the main battle position within the DMZ after a unit was ambushed by the North Koreans.  According to G A.F.,while en route to the main battle position, the Veteran's vehicle and crew found three dead engineer soldiers who had been ambushed by the North Koreans and although the Veteran's unit  was ordered to return to base camp, his vehicle became inoperable and the unit was deployed until his vehicle was removed.  At the Veteran's August 2011 Travel Board hearing, the Veteran testified that his claimed stressor occurred around March or April 1970.  See Transcript (T.) at pages (p.) 9. 

The Board finds that the additional VA treatment records are neither new nor material because they are duplicative of evidence previously of record at the time of the April 2008 Board denial.  However, the Board finds that the April 2010 statement by G. A. F., and testimony provided by the Veteran during his August 2011 Travel Board hearing are new because they were not of record in April 2008.  The evidence is also material because it corroborates the occurrence of the Veteran's claimed combat-related stressor.  Specifically, the evidence provides an additional time frame for the occurrence of the Veteran's claim stressor, which has not been previously considered by the RO or researched by the JSRRC.  The Board notes that as lay people, the Veteran and G. A. F. are competent to attest to factual matters of which they have first-hand knowledge (e.g., witnessing soldiers being involved in an ambush by North Koreans).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For the purpose of reopening the claim, the Veteran and G. A. F. are presumed credible in this regard.  Further, the statements by G. A. F. and the Veteran are not cumulative or redundant.

Therefore, when viewed in the context of the record, this evidence relates to a fact not previously demonstrated prior to April 2008 and it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a psychiatric disability, to include PTSD, is reopened.  See 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for entitlement to service connection for PTSD is granted.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2011). Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

With respect to PTSD, the Veteran's claimed stressor involved witnessing the aftermath of an ambush in which three soldiers of the strike force unit of "I" Corps engineers were killed by North Korean troops.  In a November 2001 PTSD questionnaire, the Veteran reported that such incident occurred sometime in 1969, (although he could not remember the specific date) and while he was assigned to Company C, 2nd Battalion, 9th Infantry Division, 8th Army, stationed at the Demilitarized Zone (DMZ) in Korea.  However, in the Veteran's July 2002 Notice of Disagreement, the Veteran stated that after thinking about the incident, he recollected that the incident happened in the spring of 1970.  Likewise, in a September 2002 statement, R. H. F., who was serving in Korea at the same time as the Veteran, reported that the incident occurred in April 1970 or May 1970.  Similarly, in an April 2010 statement, G.A.F.,who was assigned to the Veteran's unit and served with him in Korea at that time, indicated that the claimed stressor happened in either February 1970 or March 1970. 

The record shows that the RO requested that the JSRRC research the Veteran's stressor.  In March 2007, the JSRRC notified VA that a review of the unit history for the 2nd Battalion, 9th Infantry for the period of January 1 to December 31, 1969, verified that this unit was located in the hostile fire zone along the DMZ in Korea and that this unit's mission was to defend the sector in case of a hostile attack.  The unit history also verified that elements of the unit were assigned as the Division Strike Force. While elements of the unit were guarding the battalions sector of the barrier fence, a North Korean agent was killed. JSSRC stated that they were unable to confirm an ambush in 1969 as alleged by the Veteran.  

However, although the Veteran also indicated that the incident happened in the spring of 1970 and two other soldiers who were either in Korea or assigned to the Veteran's unit at that time reported that the claimed stressor occurred somewhere between February 1970 and May 1970, there is no evidence that the RO has requested that the JSRRC attempt to verify the incident based on such specific dates.  Therefore, the Board finds that another attempt must be made to verify the Veteran's reported in-service stressor.

The record shows that the Veteran was afforded VA examinations in April 2007 and September 2007.  At those times the Veteran was provided an Axis I diagnosis of schizophrenia, which pre-existed service.  However, the record shows that during the course of the appeal, the Veteran has also been diagnosed with depression.
McClain v. Nicholson, 21 Vet. App. 319  (2007) (holding that a veteran who at the time of filing the claim had a current disability that subsequently resolved during the adjudication process nevertheless has a "current disability" within the meaning of the service connection requirements).  The VA examination reports of record do not show that this diagnosis was considered by any prior VA examiner.  Therefore, the results of the prior VA examinations are inadequate and a new opinion must be obtained.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for any mental/psychiatric disability since his release from active duty.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, to include any outstanding VA treatment records.

2.  Undertake all necessary development to verify the alleged in-service stressors.  The VA must record its determination of record as to whether any reported stressor, to include an ambush in North Korea at the DMZ between February 1970 and May 1970, is deemed to have been verified.  If any stressor cannot be verified, such fact should be notated in the record, as well as the specific actions undertaken during the verification process.

3.  Then, afford the Veteran a psychiatric examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must document such review.  The examination and the report thereof should be in accordance with DSM- IV

a.  The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to a stressor reported by the Veteran and deemed verified by VA as having occurred during the Veteran's active military service.

b. The examiner should also specifically identify all psychiatric disabilities, other than PTSD, found to be present. 

c.   The examiner should then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that that any such psychiatric disorder(s) is/are related to service on any basis, to include aggravation of any pre-existing pyschiatric disability.  

d.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the examiner cannot answer any question in the case without resorting to unsupported speculation, the examiner should so state, and provide an explanation as to why that is so.

4.  If the benefit sought is not granted, issue the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


